Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 06/22/2021 has been entered. Claims 1-14 remain pending in the application.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 

“mounting means” in claim 1, line 5. Interpreted as a clamp which can be fixed, by means of locking screws, onto a bar fitted onto the patient platform or any other connection mechanism, for example, screwing or bolting of the base directly onto the patient support platform or male/female parts on the base slotting together with female/male parts on the platform. [0036]
“holding means” in claim 1, line 6. Interpreted as a bracket into which the patient monitoring device is fitted by resilient clips, ort other fitting mechanisms including screws or bolts [0026].
“resilient means” in claim 2, line2. Interpreted as a tension or compression spring mounted on a threaded rod, the spring force being adjusted by means of a nut threaded onto the rod [0015].

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the “adjustable arm” in line 1. It is unclear whether or not this is the same as the adjustable arm in claim 1 or what features of claim 1 apply to this limitation. For examination purposes, this recitation is interpreted to mean the same as the adjustable arm in claim 1 with all of the limitations of claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-2, 4-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20020074463), hereinafter Nakamura, and in further view of Von Pechmann et al., (US 20130048818), hereinafter Von Pechmann, and Doi et al (US 20140157937), hereinafter Doi.
Regarding claim 1, Nakamura teaches an adjustable arm (1, Fig. 1, [0009], [0035]) for a patient monitoring device (M, Fig. 1, [0035]) to be placed on a surface portion of a patient's body (“a medical equipment M used for a patient 7 on a patient table 8" [0010]. "The stand apparatus 1 is fitted to a horizontal table 8 on which a patient 7 is laid." [0027], Fig. 1), said adjustable arm comprising: 
at least first (combination of elements 4a, 12, Figs. 1-2) and second arm parts (combination of elements 16, 17, Fig. 2); 
a base (combination of elements 6, 9-11, Fig. 1) to which the first arm is connected (seen in Fig. 1) wherein the base includes mounting means (combination of elements 9, 10) for mounting it relative to a patient support platform (8, [0027], Fig. 1); and 
holding means (17a, Fig. 1, [0032]) for receiving the patient monitoring device (“a holding part 17a to hold the medical equipment M” Fig. 1, [0032]), to which the second arm part is connected (Fig. 2, [0032]); 
wherein the arm parts, the base and the holding means are articulated by means of joints ([Times New Roman font/0x62]1, [Times New Roman font/0x62]2, [Times New Roman font/0x62]3, [Times New Roman font/0x62]4, [Times New Roman font/0x62]5, [Times New Roman font/0x62]6, [Times New Roman font/0x62]7, [Times New Roman font/0x62]8, [Times New Roman font/0x62]9, [Times New Roman font/0x62]10, [Times New Roman font/0x62]11, S, 13, Figs. 1-3) therebetween (Figs. 1-3), wherein the joints are fixable against movement (“maintaining a posture” [0010]; “hold the medical equipment M at any spatial position." [0026]) while monitoring via the patient monitoring device (“a  first parallel linkage 6 .., a second parallel linkage, and a third parallel 
wherein the base has a fixed portion (combination of elements 9, 10, Fig. 3), and a vertically tiltable portion (2, Fig. 3), wherein the fixed portion comprises an upper base part (10, Fig. 3) connected to a lower base part (9, Fig. 3), further wherein the vertically tiltable portion is pivotally connected to the upper base part (2 is connected to the "supporting member (10,11)" The movement is limited between a position “when the link mechanism 6 is inclined around the articulation S” and a position when the link mechanism 6 is not inclined [0037], Figs. 1, 3) about a pivot axis (S, Figs. 1, 3) of the tiltable portion that extends transversely to an edge (the front edge of table 8 seen in Fig. 1) of the patient support platform (axis S extends transversely to the front edge of table 8 seen in Fig. 1), and wherein the lower base part comprises the mounting means (“The fitting unit 9 has a channel-shaped side face and is fitted to an edge of the table 8 away from the floor F.”, [0027], Fig. 3), and wherein the first arm part connects to the vertically tiltable portion  (as seen in Fig. 1, 4a and 12 are connected to the tiltable portion 2 by means of .beta.1, .beta.5, - .beta.9), whereby, in operation, the joints are fixed against movement (“hold the medical equipment M at any spatial position." [0026]) and the adjustable arm maintains the patient monitoring device in position on the patient surface portion (“maintaining a posture” [0010]) while allowing for movement of the patient monitoring device (“floating the medical equipment M in the space according to the weight balances” [0039]), via the vertically tiltable portion (“A principal axis of the articulation S is substantially orthogonal to that of the articulation .alpha.1.  The articulation S is provided with an electromagnetic clutch C2 (FIGS. 1 and 3) to lock the rotation of the link mechanism 6 around the articulation S." [0027]. “When the support arm 4a is vertically moved around the articulation .beta.1, or when the link mechanism 6 is inclined around the articulation S to horizontally move the medical equipment M with respect to the table 8 as shown in FIGS. 4 to 7, the end link 12 always maintains a given posture.” [0037]. “With these three characteristics, the stand apparatus 1 is capable of simultaneously changing the position/posture of the medical equipment M by releasing the clutches C1 to C5 and maintaining the changed position or posture. This is like establishing a gravity-free space around the medical 
Nakamura further does not teach that the holding means comprise multidirectional joints.
However, Von Pechmann discloses table-mounted surgical instrument stabilizers, which is analogous art. Von Pechmann teaches that the holding means (67, 68, “the flexible arm 22 and instrument-supporting hand piece 60” [0057], Figs. 1-3) comprise multidirectional joints (“Point C ( ball coupling 67 in locking receptacle 68) allows spherical global positioning of both the flexible arm 22 and instrument-supporting hand piece 60. This is accomplished by releasing the locking receptacle 68 to unlock and pivot the ball coupling 67, and relocking” [0057], Figs. 1-3).
Therefore, based on Von Pechmann’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nakamura to have the holding means that comprise multidirectional joints, as taught by Von Pechmann, in order to facilitate spherical global positioning (Von Pechmann: [0057]). 
Nakamura as modified by Von Pechmann further does not teach that the vertically tiltable portion extends laterally to the upper base part.
However, Doi discloses automatic balancing structure of medical balancing stand, which is analogous art. Doi teaches that the vertically tiltable portion (2, Fig. 1) extends laterally to the upper base part (“The upper end of the vertical arm 1”, 10; “the lateral arm 2 is turnable around the main axis of the turn shaft 3." [0018], Fig. 1. “The upper end of the vertical arm 1 where the 
Therefore, based on Doi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nakamura and Von Pechmann to have the vertically tiltable portion that extends laterally to the upper base part, as taught by Doi, in order to support a relatively heavy load and facilitate its positioning (Doi: [0019]-[0020]).
Regarding claim 2, Nakamura modified by Von Pechmann and Doi teaches the adjustable arm of claim 1.
Nakamura teaches that the base includes resilient means (“the link mechanism 6” [0037], “electromagnetic clutch C1,” “electromagnetic clutch C2,” “electromagnetic clutch C3,” [0027]-[0028], [0039], Figs. 1, 3-4) which act on the vertically tiltable portion (the action seen as a horizontal two-sided arrow in  Fig. 4) to urge the holding means either towards or away from the patient surface position (“When the support arm 4a is vertically moved around the articulation .beta.1, ... Even if the medical equipment M is ... vertically moved by deforming the link mechanism 6, the end link 12 always maintains a fixed posture.” [0037]; “the stand apparatus 1 is capable of simultaneously changing the position/posture of the medical equipment M by releasing the clutches C1 to C5 and maintaining the changed position or posture.” [0039], vertical arrow in Fig. 4).
Regarding claim 5, Nakamura modified by Von Pechmann and Doi teaches the adjustable arm of claim 1.
Nakamura teaches that the upper base part and the lower base part of the fixed portion of the base further comprise two parts pivotally connected together (10, 11, Fig. 1, [0027]), and The position is open when the “clutch C1” is not locked), thereby allowing the arm parts and the patient monitoring device to be pivoted relative to the mounting means of the base, away from the patient (a horizontally rotatable 
member attached to the base and horizontally rotatable around a vertical axis .alpha.1 orthogonal to the base, a parallel link mechanism 6 supported by a fulcrum S arranged on the horizontally rotatable member" [0009]. “A first characteristic of the stand apparatus 1 is to hold the medical equipment M at an optional spatial position.  When the stand apparatus 1 is manipulated to move the medical apparatus M … to and away from the articulation S" [0035], Fig. 1. When rotated around a vertical axis .alpha.1, the arm parts and the patient monitoring device move away from the patient toward position of articulation S from the position seen in Fig. 1, [0035]). 
Regarding claim 7, Nakamura modified by Von Pechmann and Doi teaches the adjustable arm of claim 1.
Additionally, Nakamura modified by Von Pechmann and Doi teaches that the multidirectional joints are universal joints (Von Pechmann: “Point C ( ball coupling 67 in locking receptacle 68) allows spherical global positioning of both the flexible arm 22 and instrument-supporting hand piece 60. This is accomplished by releasing the locking receptacle 68 to unlock and pivot the ball coupling 67, and relocking” [0057], Figs. 1-3).
Therefore, based on Von Pechmann’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 8, Nakamura modified by Von Pechmann and Doi teaches the adjustable arm of claim 7.
Nakamura teaches that the joint between the first and second arm parts is a pivotal connection (“first rotation shaft .beta.10 to support a rotary arm 16. [0013]. “A third characteristic of the stand apparatus 1 is to cause no spontaneous rotation of the medical equipment M about the articulations .beta.10 ...  When the clutches C4 … are released, 
the medical equipment M is freely rotatably in every direction and is kept balanced.” [0038], Fig. 2). 
Regarding claim 13, Nakamura modified by Von Pechmann and Doi teaches the adjustable arm according to claim 1.
Nakamura teaches an assembly (1, 8, Fig. 1) comprising an adjustable arm ("The stand apparatus 1 is fitted to a horizontal table 8 on which a patient 7 is laid." [0027], Fig. 1) and further comprising a patient monitoring device (M, Fig. 1, [0035]).  
In the combined invention of Nakamura, Von Pechmann, and Doi, an adjustable arm is the adjustable arm according to claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Von Pechmann, and Doi as applied to claim 2, and further in view of Phillips (US 20020177754), hereinafter Phillips.

Regarding claim 3, Nakamura modified by Von Pechmann and Doi teaches the adjustable arm of claim 2.
Nakamura modified by Von Pechmann and Doi does not teach that the resilient means comprises a tension or compression spring mounted on a threaded rod, wherein a spring force of the spring is adjusted by means of a nut threaded onto the threaded rod.
However, Phillips discloses a retractor clamp assembly, which is analogous art. Phillips teaches that the resilient means comprises a tension or compression spring (80, [0030]; 75 [0034]; Fig. 1) mounted on a threaded rod (86, [0030], Fig. 1) wherein a spring force of the spring (“the spring 80 is compressed” [0031]; “compression of the pre-load spring 75” [0034], Fig. 1) is adjusted by means of a nut (85, [0030], Fig. 1) threaded onto the threaded rod (“Cam nut 85 is engineered to receive cam nut dowel 86," [0028]; “biasing the cam nut 85 to the cam dowel 86 such that when the cam dowel 86 is turned a predetermined amount, the spring 80 is compressed further tightening the upper and lower clamps 45, 90 into a locked configuration.” [0031]; “action of the drawbar 20 with the cam nut 85 is the compression of the pre-load spring 75” [0034], Fig. 1).
Therefore, based on Phillips’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nakamura, Von Pechmann, and Doi to have the resilient means that comprises a tension or compression spring mounted on a threaded rod, wherein a spring force of the spring is adjusted by means of a nut threaded onto the threaded rod, as taught by Phillips, in order to facilitate tightening into a locked configuration (Phillips: [0031]). 

s 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Von Pechmann, and Doi as applied to claims 1 and 5, and further in view of Wyslucha et al (US 20150297305), hereinafter Wyslucha.
Regarding claim 4, Nakamura modified by Von Pechmann and Doi teaches the adjustable arm of claim 1.
Nakamura modified by Von Pechmann and Doi does not teach that the vertically tiltable portion of the base is releasably locked to the fixed portion by a locking pin.
However, Wyslucha discloses a medical holding arm, which is analogous art. Wyslucha teaches releasable locking (“it is achieved that the components being engaged, namely the engagement part of the locking pin and the locking recess always … contact each other in a flat manner causing the surface pressure between said components to be reduced.  Due to the low break-off torque caused by the low elastic deformation … the locked joint can be released with substantially lower manual force than previously." [0012]) of the base portions (40, 42, Fig. 2, Abstract) by a locking pin (“The locking pins 46 respectively have a pin body 64 and an axially tapered engagement part 66 adjacent thereto.” [0043], Figs. 3-5).
Therefore, based on Wyslucha’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nakamura, Von Pechmann, and Doi to have releasabe locking of the base portions by a locking pin, as taught by Wyslucha, in order to lower the manual force required to unlock the parts (Wyslucha: [0012]). In the combined invention of Nakamura, Von Pechmann, and Doi, the vertically tiltable portion of the base is releasably locked to the fixed portion by a locking pin.
Regarding claim 6, Nakamura modified by Von Pechmann and Doi teaches the adjustable arm of claim 5.
Nakamura as modified by Von Pechmann and Doi further does not teach that the two parts of the fixed portion of the base are releasably locked together by a locking pin.
However, Wyslucha discloses a medical holding arm, which is analogous art. Wyslucha teaches that the two parts of the fixed portion of the base (40, 42, Fig. 2, Abstract) are releasably locked together (“it is achieved that the components being engaged, namely the engagement part of the locking pin and the locking recess always … contact each other in a flat manner causing the surface pressure between said components to be reduced.  Due to the low break-off torque caused by the low elastic deformation … the locked joint can be released with substantially lower manual force than previously." [0012]) by a locking pin (“The locking pins 46 respectively have a pin body 64 and an axially tapered engagement part 66 adjacent thereto.” [0043], Figs. 3-5).
Therefore, based on Wyslucha’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nakamura, Von Pechmann, and Doi to have the two parts of the fixed portion of the base that are releasably locked together by a locking pin, as taught by Wyslucha, in order to lower the manual force required to unlock the parts (Wyslucha: [0012]). 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Von Pechmann, and Doi as applied to claim 5, and further in view of Wyss et al (US 20070100346), hereinafter Wyss.
Regarding claim 9, Nakamura modified by Von Pechmann and Doi teaches the adjustable arm of claim 7.
Nakamura teaches the pivotal connection between the first and second arm parts (.beta.10, C4, [0032], Fig. 2) and locking the pivotal connection (“The articulations .beta.10 ... have electromagnetic clutches C4 … to lock the rotational position of the medical equipment M” [0032], Fig. 2).
Nakamura as modified by Von Pechmann and Doi further does not teach that the pivotal connection between the first and second arm parts includes a handle for simultaneously locking the pivotal connection and multidirectional joints.
However, Wyss discloses a support for locating instrument guides, which is analogous art. Wyss teaches that the pivotal connection between the first and second arm parts includes a handle (232 [0093]; 253, [0104]) for simultaneously locking articulable arms and multidirectional joints (“The actuator 226 … includes a handle 232 ... The handle 232 is provided for turning the shaft 230 for locking and releasing the two ball joints 176, 217.” [0093]; “simultaneous locking of the first fully articulatable arm 168 and second fully articulatable arm 206 with respect to the body 178 by actuation of a single actuator 226.” [0095], Figs. 11, 13-14; “a handle 253 that may be rotated to actuate or lock the ball joints 176A, 217A. By rotating the handle 253 the ball joints 176A, 217A may be locked simultaneously.”  [0104], Figs. 33A-B).
Therefore, based on Wyss’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nakamura, Von Pechmann, and Doi to have the pivotal connection between the first and second arm parts that includes a handle for simultaneously locking the multidirectional joints, as taught by Wyss, in order to facilitate actuation of 
Regarding claim 10, Nakamura modified by Von Pechmann, Doi, and Wyss teaches the adjustable arm of claim 9.
Nakamura teaches that the pivotal connection between the first and second arm parts includes an electromotor (C4, [0032], Fig. 2) for locking the pivotal connection (“The articulations .beta.10 ... have electromagnetic clutches C4 … to lock the rotational position of the medical equipment M” [0032], Fig. 2).
In the combined invention of Nakamura, Von Pechmann, Doi, and Wyss, an electromotor is for simultaneously locking the pivotal connection and multidirectional joints.  

Regarding claim 11, Nakamura modified by Von Pechmann, Doi, and Wyss teaches the adjustable arm of claim 10.
Additionally, Nakamura modified by Von Pechmann, Doi, and Wyss teaches that the electromotor is controllable by a remote switch (Von Pechmann: “Button 222 (or foot pedal …) provides for convenient same hand (or voice)-operated control over the amount of flex imparted to the arm 22.” [0050]. “Point B is the omnidirectional adjustment and articulation implemented by the flexible arm 22 for local positioning (controlled by button 222 or foot pedal …) with internal tensioning cable 240 (allowing multi-axis positioning by the plurality of ball and socket links 230)” [0056]).  
Therefore, based on Von Pechmann’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 12, Nakamura modified by Von Pechmann, Doi, and Wyss teaches the adjustable arm of claim 11.
Additionally, Nakamura modified by Von Pechmann, Doi, and Wyss teaches that the remote switch is integrated in a foot pedal (Von Pechmann: “Button 222 (or foot pedal …) provides for convenient same hand (or voice)-operated control over the amount of flex imparted to the arm 22.” [0050]. “Point B is the omnidirectional adjustment and articulation implemented by the flexible arm 22 for local positioning (controlled by button 222 or foot pedal …) with internal tensioning cable 240 (allowing multi-axis positioning by the plurality of ball and socket links 230)” [0056]).  
Therefore, based on Von Pechmann’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nakamura, Von Pechmann, Doi, and Wyss to have the remote switch that is integrated in a foot pedal, as taught by Von Pechmann, in order to provide for convenient control over arm movement (Von Pechmann: [0050]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Von Pechmann, and Doi as applied to claim 13, and further in view of Schmidt et al (US 20100204578), hereinafter Schmidt.
Regarding claim 14, Nakamura modified by Von Pechmann and Doi teaches the assembly of claim 13.
Nakamura modified by Von Pechmann and Doi does not teach that the patient monitoring device is an ultrasound probe.
However, Schmidt discloses a support arm for ultrasound scanning, which is analogous art. Schmidt teaches that the patient monitoring device is an ultrasound probe (12, “The ultrasound transducer 12 is an array of transducer elements in a probe housing.” [0016], Fig. 1).
Therefore, based on Schmidt’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nakamura, Von Pechmann, and Doi to have the patient monitoring device that is an ultrasound probe, as taught by Schmidt, in order to facilitate scanning with easy positioning (Schmidt: [0014]). 

Response to Arguments
                                                         
Applicant's arguments filed 06/22/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doi.

Response to the 35 U.S.C. § 103 rejection arguments on pages 12-15 of the REMARKS.
Claims 1-14
The Applicant argues that “Mitaka does not disclose …a vertically tiltable portion” (Page 13). However, Nakamura (US 20020074463) teaches a vertically tiltable portion (2, Fig. 3, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793